DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement Drawings filed 22 September 2021 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 8, 14 – 18, 24, 17 – 31, and 37 of U.S. Patent No. 11,210,520 in view of Hamidi-Rad et al. (US 2020/0097068). Although the claims at issue are not identical, they are not patentably distinct from each other because 
AN: 17/482,133
US 11,210,520
a method comprising: at a computing system including non-transitory memory and one or more processors, wherein the computing system is communicatively coupled to a display device, one or more input devices, and an image sensor:
A method comprising: at a computing system including non-transitory memory and one or more processors, wherein the computing system is communicatively coupled to a display device, one or more input devices, and an image sensor:


obtaining, via the image sensor, image data associated with a physical setting; 
obtaining, via the image sensor, image data associated with a physical setting; 
recognizing a first physical object and a second physical object within the image data associated with the physical setting;
recognizing a physical object within the image data associated with the physical setting; 
determining a first camera pose associated with the image data relative to the first and second physical objects; 
determining a camera pose associated with the image data relative to the recognized physical object;



obtaining a first synthesized reality (SR) object associated with the first physical object based on the first camera pose relative to the first physical object; 
in accordance with a determination that the camera pose corresponds to a first point-of-view of the physical object from a first orientation: 
obtaining a first synthesized reality (SR) object that corresponds to the first point-of-view of the physical object from the first orientation; and 
causing presentation of the first SR object in association with the physical object via the display device; and 

in accordance with a determination that the camera pose corresponds to a second point-of-view of the physical object associated with a second orientation different from the first orientation: 
obtaining a second SR object associated with the physical object that corresponds to the second point-of-view of the physical object from the second orientation, wherein the second SR object is different from the first SR object; and 
causing presentation of the second SR object in association with physical object via the display device.
obtaining a second SR object associated with the second physical object based on the first camera pose relative to the second physical object, wherein the second SR object is different from the first SR object causing presentation of the first SR object in association with the first physical object and the second SR object in association with the second physical object via the display device.  



The system of US 11,210,520 does not expressly disclose a second SR object associated with the second physical objected based on the first camera pose and the first SR object and the second object are different from each other in the first camera pose.  Hamidi-Rad discloses multiple various freezers containing products having AR objects 310 – 380 overlaid on the corresponding multiple various freezers, wherein the AR objects 310 -380 displays figures of the product and description of the products.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the system of US 11,210,520 to achieve a predictable result by adding additional AR objects to different detected physical objects in the first camera field of view, as taught by Hamidi-Rad, and the results would have been predictable.  
AN: 17/482,133
1
10
16
2
11
17
3
12
18
4
13
19
5
14
20
6

7
8
9
15
21
US 11,210,520
1
14
27
1
14
27
1
14
27
2
15
28
3
24
37
5
26
39
6
16
29
7
17
30
8
18
31



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 8, 10, 11, 13 – 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamidi-Rad et al. (US 2020/0097068).  
Regarding independent claim 1, Hamidi-Rad teaches a method comprising: at a computing system including non-transitory memory and one or more processors (paragraph 144), wherein the computing system is communicatively coupled (Figure 1: Display Driver/Bus 177) to a display device (Figure 1: Display 179), one or more input devices (User I/O Devices 174), and an image sensor (paragraph 651 and Figure 1: Sensors 182, 183, being cameras): 
obtaining, via the image sensor, image data associated with a physical setting (paragraph 70 and Figure 3A: view from head-mounted display device); 
recognizing a first physical object and a second physical object within the image data associated with the physical setting (paragraphs 70, 71, Figures 3B: various freezers containing various products); 
determining a first camera pose associated with the image data relative to the first and second physical objects (paragraph 70 and Figure 3A: view from head-mounted display device); 
obtaining a first synthesized reality (SR) object associated with the first physical object based on the first camera pose relative to the first physical object (paragraphs 70, 71, Figures 3B: AR objects 310-380 on various freezers containing corresponding products); 
obtaining a second SR object associated with the second physical object based on the first camera pose relative to the second physical object (paragraphs 70, 71, Figures 3B: AR objects 310-380 on various freezers containing corresponding products), wherein the second SR object is different from the first SR object causing presentation of the first SR object in association with the first physical object and the second SR object in association with the second physical object via the display device (paragraphs 70, 71, Figures 3B: AR objects 310-380 on various freezers containing corresponding products).

Regarding dependent claim 2, Hamidi-Rad teaches wherein obtaining the first SR object associated with the first physical object based on the first camera pose relative to the first physical object includes: obtaining a third SR object associated with the first physical object in accordance with a determination that the first camera pose relative to the first physical object correspond to a first point-of-view (POV) of the first physical object (paragraphs 70, 71, Figures 3B: AR objects 310-380 include a figure of the product inside the freezer plus a label including information about the product); and obtaining a fourth SR object associated with the first physical object, wherein the fourth SR object is different from the third SR object, in accordance with a determination that the first camera pose relative to the first physical object correspond to a second POV of the first physical object different from the first POV of the first physical object (paragraph 72, Figures 3C: FIG. 3C differs from FIG. 3B in that the user's hand 392 holding a handheld display device 390 is visible through the HMD see-through view of drawing 300C. In addition, the screen 395 of handheld display device 390 shows a view of the Fish AR object 315 and surroundings similar to AR object 310 and surroundings of FIG. 3B. Moreover, AR object 315 may be a zoomed in version of AR object 310 of FIG. 3B).

Regarding dependent claim 4, Hamidi-Rad teaches wherein the first SR object is overlaid or superimposed on a portion of the first physical object, and wherein the second SR object is overlaid or superimposed on a portion of the second physical object (paragraphs 70, 71, Figures 3B: AR objects 310-380 include a figure of the product inside the freezer plus a label including information about the product).

Regarding dependent claim 5, Hamidi-Rad teaches wherein the first SR object is displayed around or adjacent to a portion of the first physical object, and wherein the second SR object is displayed around or adjacent to a portion of the second physical object (Figure 3B: AR object 320 is above the freezer containing the corresponding product).

Regarding dependent claim 6, Hamidi-Rad teaches wherein the first and second SR objects are selected from a library of pre-existing SR content associated with the first and second physical objects (paragraphs 69 – 71: figure of a list of products and their corresponding description of the various products in the freezer section).

Regarding dependent claim 7, Hamidi-Rad teaches wherein the first and second SR objects are generated based on sensor data associated with the first and second physical objects (paragraph 75: fields of view 240, 270 may be detected or determined from images by at least one video camera and/or data from sensors attached to or included in the HMD 220, or by other cameras and/or sensors coupled to the system, e.g., sensors 182, 183 and 175).

Regarding dependent claim 8, Hamidi-Rad teaches wherein the first and second SR objects are generated based on video content associated with the first and second physical objects (paragraph 67: the field of view 280 may be detected or determined from images by at least one video camera and/or data from sensors attached to or included in the fixed display device 260, or by other cameras and/or sensors coupled to the system, e.g., sensors 182, 183 and 175).

Regarding claims 10, 11, 13, 14, 16, 17, 19, and 20, claims 10, 11, 13, 14, 16, 17, 19, and 20 are similar in scope as to claims 1, 2, 4, and 5, thus the rejections for claims 1, 2, 4, and 5 hereinabove are applicable to claims 10, 11, 13, 14, 16, 17, 19, and 20.  
Hamidi-Rad teaches a computing system comprising: one or more processors; a communication interface (Figure 1: Display Driver/Bus 177) for communicating with a display device (Figure 1: Display 179), one or more input devices (User I/O Devices 174), and an image sensor (paragraph 651 and Figure 1: Sensors 182, 183, being cameras); a non-transitory memory (paragraph 144); and one or more programs stored in the non-transitory memory (paragraph 144).  Hamidi-Rad teaches non-transitory memory storing one or more programs, which, when executed by one or more processors of a computing system (paragraph 144) with a communication interface (Figure 1: Display Driver/Bus 177) for communicating with a display device (Figure 1: Display 179), one or more input devices (User I/O Devices 174), and an image sensor (paragraph 651 and Figure 1: Sensors 182, 183, being cameras).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (US 2020/0097068) in view of Dearman (US 2017/0329419).  
Regarding dependent claim 9, Hamidi-Rad does not expressly disclose displaying a first affordance provided to initiate display of the first SR object in response to obtaining the first SR object associated with the first physical object based on the first camera pose relative to the first physical object, wherein the first SR object is displayed in association with the first physical object in response to detecting selection of the first affordance; and displaying a second affordance provided to initiate display of the second SR object in response to obtaining the second SR object associated with the second physical object based on the first camera pose relative to the second physical object, wherein the second SR object is displayed in association with the second physical object in response to detecting selection of the second affordance.  Dearman discloses a controller that selects a virtual object, wherein the virtual object is brought closer to the user, thus zooming in on the virtual object (paragraph 20 and Figure 2A), and the user can control the virtual object by scrolling through contents of the virtual object (paragraph 28 and Figures 3A – 3C), wherein the scrolling inputs are aided with horizontal and vertical scroll bars (Figures 5A – 5H).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Hamidi-Rad's system by adding user interface controls with the AR objects where a user can zoom in on the AR object and scroll through contents of the AR objects.  One would be motivated to do so because this would aid the user to legible view content of the AR objects through the HMD even with conjunction of the secondary handheld device.  
Regarding claims 15 and 21, claims 15 and 21 are similar in scope as to claim 9, thus the rejections for claim 9 hereinabove are applicable to claims 15 and 21.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612